I concur in the judgment for the reason that the Common Pleas Court of Richland County, Division of Domestic Relations, by the fact that plaintiff-appellant has entered an appearance in a prior action for custody filed by the mother, has acquired jurisdiction to make a determination of each of the issues presented, including the issues of whether the status of the children in Ohio was such as to afford jurisdiction to an Ohio Court and whether, under the factual situation as disclosed by the evidence, full faith and credit must be given to the decree of the Oregon Court. In the stipulation of the parties, upon which the habeas corpus proceeding was presented, it was not stipulated that the children were in Ohio for purpose of visitation pursuant to the order of the Oregon Court, although that is a fact which may appear in the pending case. As stated in the majority opinion, if any of the issues in the pending case are erroneously determined adversely to him, the father will have adequate remedy by way of appeal. *Page 17